Title: To James Madison from John G. Jackson, 31 August 1812
From: Jackson, John G.
To: Madison, James


Dear Sir,
Clarksburg Augt. 31st 1812
In addition to the information contained in the newspapers several travellers have passed thro’ this place confirming the intelligence that the army under Genl. Hull surrendered to the british forces without making any resistance. Those who view things superficially pronounce it to be the result of a perfidious & traiterous plan of the Genl. to sell the army & the distress & consternation that prevails are inexpressible. I have strong fears that the indians will sweep our whole frontiers, if the most prompt & vigorous measures to march a formidable force thither are not immediately adopted. My solicitude is so great that if I possessed any discretionary power as a militia officer I would order out all the efficient men of my Brigade to march immediately. I have examined the laws in vain for some clause that can justify me. We have now at this place about forty officers collected from the Brigade upon public business all anxious to engage even as privates in the public service. This Country was the theatre of indian hostilities even down to the period of Wayne’s treaty & affords many men the best qualified for repelling indian warfare. I hope & pray we may be called on, there will be no contests for rank, & I am willing to set the example of descending from the highest grade to the lowest. All we ask is authority to march. My health is so perfectly restored & with it my strength & activity also, that I can endure any service. Previous to hearing this disastrous news we had associated a number of officers as a volunteer company to tender our services under the law concerning the 50,000. The expectation now; that many of us will be called on to command companies battalions &c has defeated that intention for the moment. Offer my affect. regards to Mrs. M. Dr. Sir Your Mo Obt. Servt.
J G Jackson
